 ATLAS HOTELS, INC.331AtlasHotels,Inc.and Bakery and ConfectioneryWorkers International Union of America,Local No.315. Case21-CA-11635August 8, 1973Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on March 16, 1973, by Bakeryand Confectionery Workers International Union ofAmerica, Local No. 315, herein called the Union, andduly served on Atlas Hotels, Inc., herein called theRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 21, issued a complaint on April 11, 1973,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Nation-al Labor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 14, 1973,following a Board election in Case 21-RC-12890 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about March 12, 1973, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnApril 23, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On May 21, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 15, 1973, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, entitled Opposition to Motionfor Summary Judgment.'Official notice is taken of the record in the representation proceeding,Case 21-RC-12890 asthe term "record"isdefined in Secs.102 68 and102 69(f) of the Board's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems,Inc,166 NLRB 938, enfd.388 F.2d683 (C A4, 1968),Golden AgeBeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va , 1967),Follett Corp.,164NLRB 378, enfd 397 F.2d 91 (C A. 7, 1968),Sec. 9(d) of the NLRA.Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent opposes theGeneral Counsel's Motion for Summary Judgmentdenying the appropriateness of the unit and conse-quently attacking the Union's status as the exclusivebargaining representative of the employees in the ap-propriate unit. The General Counsel on the otherhand contends that the Respondent is thereby at-tempting to relitigate the issues raised and determinedin the underlying representation case and this it maynot do. We agree with the General Counsel.Our review of the record reflects that, at the hearingin Case 21-RC-12890, the unit issue was fully litigat-ed by the parties. In his Decision and Direction ofElection of November 7, 1972, the Regional Directorfound appropriate the unit of bakery and bakery sani-tation employees at the Respondent's San DiegoTown and Country Hotel sought by the Union ratherthan a unit of all production and maintenance em-ployees at the Respondent's five San Diego hotels,urged by the Respondent. The Respondent thereuponfiled with the Board a timely request for review con-tending (1) that the Regional Director's unit wasbased upon a Board precedent overruled by the Unit-ed States court of appeals and represented a depar-ture from officially reported precedent and (2) thatthe Regional Director's decision on three substantialfactual issues was clearly erroneous on the record. OnDecember7,1972,theBoarddeniedtheRespondent's request as it raised no substantial issueswarranting review.Thereafter, on January 5, 1973, an election wasconducted in which, of the approximately eight eligi-ble voters, three cast ballots for, and three against, theUnion, with two ballots challenged. Since the twochallenged ballots were sufficient to affect the resultsof the election, they were investigated by the ActingRegional Director. Pursuant to his investigation andthe stipulation of the parties, the Acting RegionalDirector, on February 1, 1973, issued his Supplemen-talDecision and Order in which he sustained the chal-lenge to one ballot and overruled the challenge to theother ballot, which he directed to be opened andcounted. As the revised tally of ballots indicated thatthe Union had won the election by a vote of four tothree, the Acting Regional Director certified the205 NLRB No. 47 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion on February 14, 1973.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.In its response, the Respondent also opposes theGeneral Counsel's Motion for Summary Judgment onjurisdictional grounds, contending that the denials inits answer raise a substantial question of fact involv-ing interstate commerce. More specifically, the Re-spondent denies the allegations (a) that it is anemployer in commerce, (b) that its acts and conductin connection with its business operations have aclose, intimate, and substantial relation to interstatecommerce, tending to lead, and leading to, labor dis-putes burdening interstate commerce, and (c) that theRespondent's acts constitute unfair labor practicesaffecting commerce. It argues, therefore, that theGeneral Counsel has to prove by competent evidencethese denied allegations of the complaint and that itwould show at an evidentiary hearing that the totalactivity of the seven unit employees would have noeffectoncommerce.We disagree with theRespondent's position. The Respondent's answer ad-mits, as alleged in the complaint, that it has grossrevenues from its nonresidential hotel operations inexcess of $500,000 and that annually it purchases andreceives at its San Diego, California, hotels goods andsupplies valued in excess of $50,000 directly from out-side California. These admitted commerce data aresufficient to establish, and we find to be established,the aforesaid denied allegations of the complaint, un-der the principles set forth in the Supreme Court's2 See Pittsburgh Plate GlassCo v NLRB, 313 U S 146, 162 (1941),Rulesand Regulations of the Board,Secs102 67(f) and 102 69(c)3N L R BvRelianceFuel Oil Corp,371 U S 224 (1963)The SupremeCourt statedat 226-227decision inReliance Fuelwhere the Court disposed ofsimilar jurisdictional arguments in finding that theBoard had properly asserted jurisdiction over the em-ployer therein?We therefore find no merit in theRespondent's jurisdictional contentions. We shall, ac-cordingly, grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation,is engaged inthe business of operating nonresidential hotels in theStates of California and Arizona, with five such hotelslocated in the San Diego, California, area.In the normal course and conduct of its business theRespondent annually derives gross revenuesin excessof $500,000 and annually purchases and receives at itshotels located in the San Diego, California, areagoods and supplies valued in excess of $50,000 direct-ly from suppliers located outside the State of Califor-nia.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDBakery and Confectionery WorkersInternationalUnion of America, Local No. 315, is alabor organiza-tion withinthe meaningof Section 2(5) of the Act.The Act establishes a framework within which the Board is to determine"whether proscribed practices would in particular situations adverselyaffect commerce when judged by the full reach of the constitutionalpower of Congress Whether or no practices may be deemed by Con-gress to affect interstate commerce is not to be determined by confiningjudgment to the quantitative effect of the activities immediately beforethe Board Appropriate for judgment is the fact that the immediatesituation is representative of many others throughout the country, thetotal incidence of which if left unchecked may well become far-reachingin its harm to commerce"Polish Alliance v Labor Board,322 U S at648 See alsoLabor Board v Fainblatt,306 U S,at 607-608That activities such as those of Reliance affect commerce and are withinthe constitutional reach of Congress is beyond doubt.See, e g.,WickardvFilburn,317 U S II I Through the National Labor Relations Act"Congress has explicitly regulated not merely transactions or goodsin interstate commerce but activities which in isolation might be deemedto be merely local but in the interfacings of business across state linesadversely affect such commerce"Polish Alliance v Labor Board,322US,at648.See alsoBob'sCasing Crews, Inc,178 NLRB 3, 4 ATLAS HOTELS, INC.333IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.The following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All bakery and bakery sanitation employeesemployed by the Employer at its Town andCountry Hotel bakery, San Diego, California, ex-cluding all other employees, guards, professionalemployees, and supervisors as defined in the Act.2.ThecertificationOn January 5, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said uniton February 14, 1973, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain andRespondent's RefusalCommencing on or about February 26, 1973, andat all timesthereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 12, 1973, and continuing at alltimesthereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 26, 1973, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent,, set forth in sectionIII, above, occurring in connection with its operationsTHE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Unionas the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817 (1964);Burnett Construction Company,149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Atlas Hotels, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Bakery and Confectionery WorkersInternation-al Union of America, Local No. 315, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.All bakery and bakery sanitation employees em-ployed by the Employer at its Town and CountryHotel bakery, San Diego, California, excluding allother employees, guards, professional employees, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.4.Since February 14, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose ofcollectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about March 12, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar- 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, AtlasHotels, Inc., San Diego, California, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Bakery and ConfectioneryWorkers International Union of America, Local No.315, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All bakery and bakery sanitation employeesemployed by the Employer at its Town andCountry Hotel bakery, San Diego, California, ex-cluding all other employees, guards, professionalemployees, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Town and Country Hotel, San Die-go, California, copies of the attached notice marked"Appendix." ° Copies of said notice, on forms provid-ed by the Regional Director for Region 21, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shallbe taken byRespon-dent to insure that said notices are not altered, de-faced,or coveredby any othermaterial.(c)Notifythe Regional Director for Region 21, inwriting,within 20daysfrom the date of this Order,what steps have been takento complyherewith.In the eventthat this Orderis enforcedby a Judgmentof a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Bak-ery and ConfectioneryWorkers InternationalUnion of America, Local No. 315, as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All bakery and bakery sanitation employeesemployed by the Employer at its Town andCountry Hotel bakery, San Diego, California,excluding all other employees, guards, profes-sional employees, and supervisors as definedin the Act.ATLASHOTELS, INC.(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone. ATLAS HOTELS, INC.335This notice must remain posted for 60 consecutiveance with its provisions may be directed to thedays from the date of posting and must not be altered,Board'sOffice,EasternColumbia Building, 849defaced, or covered by any other material.South Broadway, Los Angeles, California 90014,Any questions concerning this notice or compli-Telephone 213-688-5200.